Citation Nr: 0529562	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess 80 
percent for renal disease due to systemic lupus 
erythematosus, status post kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active military service from August 1979 to 
December 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision that, in pertinent 
part, denied an increased disability rating in excess of 30 
percent for renal disease due to systemic lupus 
erythematosus, status post kidney transplant; and denied 
entitlement to a total disability rating due to individual 
unemployability (TDIU rating).  The veteran filed notices of 
disagreement with that rating decision in January 2002 and 
February 2002.  After receiving a statement of the case in 
July 2002, the veteran timely filed a substantive appeal in 
September 2002.  

In June 2004, the Board remanded the veteran's claims to 
ensure compliance with the Veterans Claims Assistance Act of 
2000.  

In April 2005, the RO issued a rating decision granting, in 
part, an increased disability rating of 80 percent for renal 
disease due to lupus erythematosus, status post kidney 
transplant, effective from June 15, 2001.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a claim for an increased rating 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit).  

The RO's April 2005 decision also granted a TDIU rating, 
effective from June 15, 2001.  As this represents a complete 
grant of benefits sought, this issue is no longer on appeal.
 

FINDINGS OF FACT

The veteran's service-connected renal disease due to systemic 
lupus erythematosus, status post kidney transplant, is 
manifested by generalized poor health; lab findings 
consisting of a BUN level high of 44 mg/dl, and creatinine 
level high of 3.8 mg/dl; and does not require regular 
dialysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 80 percent rating for 
renal disease due to systemic lupus erythematosus, status 
post kidney transplant, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.88b, 4.115a, 
Diagnostic Codes 6350, 7531 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 80 percent for her service-connected renal disease 
due to systemic lupus erythematosus, status post kidney 
transplant.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Historically, the veteran served on active duty in the Air 
Force from August 1979 to December 1983.  In April 1984, the 
RO issued a rating decision granting service connection at a 
30 percent initial disability rating for systemic lupus 
erythematosus, effective from December 1983.  In May 1991, 
the RO issued a decision which recharacterized this condition 
as systemic lupus erythematosus with mainly kidney 
involvement, and assigned thereto a 60 percent disability 
rating, effective from August 1990. 

In May 1992, the RO issued a rating decision which granted a 
100 percent disability rating, effective from January 1992, 
for the veteran's condition, which it recharacterized as 
renal disease on dialysis, due to systemic lupus 
erythematosus.

In April 1993, the veteran received a kidney transplant.  In 
December 1996, the RO reduced the disability rating assigned 
to the veteran's renal disease, due to systemic lupus 
erythematosus, as previously proposed in September 1996, from 
100 percent to 30 percent, effective form March 1, 1997.  The 
December 1996 RO decision also granted service connection for 
a mood disorder, and assigned thereto a 30 percent initial 
disability rating, effective from September 1996.

In June 2001, the veteran filed her present claim seeking an 
increased disability rating in excess of 30 percent for renal 
disease due to lupus erythematosus.  In an April 2005 
decision, the RO assigned an increased disability rating of 
80 percent for this condition, effective from June 15, 2001, 
pursuant to Diagnostic Codes 6350 and 7530.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6350 (lupus 
erythematosus, systemic (disseminated)), a 10 percent rating 
is available for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating is 
available for exacerbations lasting a week or more, 2 or 3 
times per year; and a 100 percent rating is available for 
acute manifestations with frequent exacerbations, producing 
severe impairment of health.

Diagnostic Code 7530 is for chronic renal disease requiring 
regular dialysis and provides for rating as renal 
dysfunction. Diagnostic Code 7531 is for kidney transplant 
and provides a 100 percent evaluation following transplant 
surgery, thereafter, rate on residuals as renal dysfunction 
with a minimum rating of 30 percent.

Pursuant to 38 C.F.R. § 4.115a, renal dysfunction manifested 
by persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, warrants an 80 percent disability 
rating.  The next highest rating, 100 percent, is warranted 
when there is renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  

The report of the veteran's April 2001 VA genitourinary 
examination noted the veteran' complaints of mild urinary 
incontinence and dysuria.  Physical examination revealed that 
she was alert and oriented and in no acute distress.  There 
was no costovertebral angle tenderness, and abdominal 
examination showed no kidney enlargement or 
hepatoplenomegaly.  Extremities were without edema, cyanosis 
or cord.  The examiner concluded with an assessment of lupus 
nephrosis, mild.  

The report of the veteran's July 2001 VA genitourinary 
examination noted that the veteran deniedy any urinary 
complaints.  The report noted that she has never had a kidney 
stone or any urological malignancy.  Physical examination 
revealed no suprpubic tenderness, and no costovertebral angle 
tenderness.  She was alert and oriented, and appeared very 
well for someone who has had lupus since 1981.  Laboratory 
testing revealed current BUN of 44 and creatinine of 2.1  The 
report concluded with an assessment of continued good 
function of transplanted kidney.  

VA medical records, dated from 2002 to 2004, revealed lab 
findings reflecting a BUN level high of 44 mg/dl, and a 
creatinine level high of 3.8 mg/d.  These records also reveal 
no worse then generalized poor health.

A treatment summary letter, dated in February 2005, was 
received from a VA physician.  He indicated that he had been 
following the veteran since July 2003.  Dr. Ferguson reported 
that the veteran has end stage renal disease, secondary to 
lupus nephritis, and that she had a living related renal 
transplant in 1993.  He reported that the veteran's 
creatinine level (a marker of renal function) started to rise 
shortly after he arrived.  Subsequent testing revealed a 
diagnosis of Hepatitis C as well as IgM lamba light chain 
disease.  Fortunately, with aggressive therapy, the veteran's 
creatinine level has returned to close to her baseline of 1.2 
to 1.6.  The report also noted that she had developed 
refractory anemia over this period.  In his opinion, the 
veteran does a remarkable job caring for herself, but due to 
her multiple health problems it is very difficult for her to 
work.  A graph accompanying this treatment statement noted a 
high creatinine level of 2.6 in the first quarter of 2004, 
and that her creatinine level was most recently measured in 
January 2005 as 1.6.

After reviewing the evidence of record, the Board does not 
find that a higher disability rating of 100 percent is 
warranted in this case.  There is no showing of regular 
dialysis, or markedly decreased function of kidney or other 
organ systems, or persistent edema and albuminuria or BUN 
80mg%; or higher or creatinine 8mg%; or higher as would be 
required for a higher evaluation.  Therefore, the evidence 
does not show that the criteria for a rating in excess of 80 
percent for renal disease due to systemic lupus 
erythematosus, status post kidney transplant have been met.  
In sum, the evidence clearly establishes that the symptoms do 
not meet the criteria for an increased rating.

In making this decision, the Board notes that service 
connection also has been established for the following 
conditions: iron deficiency anemia, evaluated as 70 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
Hepatitis C, evaluated as 10 percent disabling; and anxiety 
disorder/mood disorder, evaluated as 30 percent disorder.  
The veteran also has been found entitled to a total 
disability rating due to individual unemployability, 
effective from June 15, 2001.  The ratings schedule instructs 
the evaluator to avoid pyramiding.  In other words, the 
evaluation of the same disability or manifestation under 
different diagnoses is to be avoided. 38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that, "implicit within [the language of 38 
U.S.C.A. § 1155] is the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Thus, the Board believes the veteran's renal 
disease due to systemic lupus erythematosus, status post 
kidney transplant, is appropriately rated.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 2001 and October 2004 letters, the November 
2001 and April 2005 RO decisions, the July 2002 statement of 
the case (SOC), and the April 2005 supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate her claim herein and what information and 
evidence had to be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The RO's October 2004 letter specifically asked for any 
evidence in the veteran's possession that pertains to her 
claim.  Thus, the Board finds that the content requirements 
of the notice VA is to provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran received a 
VA examination in connection with this matter to determine 
the severity of her condition.  Thus, the Board considers the 
VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An increased rating in excess of 80 percent for renal disease 
due to systemic lupus erythematosus, status post kidney 
transplant, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


